Citation Nr: 1207177	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  07-03 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for a right conexus game-keepers thumb, surgically treated, and degenerative joint disease of the trapezial metacarpal joint, currently evaluated as 20 percent disabling. 

2.  Entitlement to a compensable evaluation for a ganglion cyst of the left wrist.  

3.  Entitlement to a compensable evaluation for hearing loss of the left ear.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from November 1977 to June 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2006 rating decision of the Nashville, Tennessee, regional office (RO) of the Department of Veterans Affairs (VA).  It was previously before the Board in July 2009 and September 2010, when it was remanded to provide the Veteran proper notice and to obtain additional evidence.  This has been accomplished, and the claims are returned to the Board for further review.  


FINDINGS OF FACT

1.  The Veteran has unfavorable ankylosis of only the metacarpalphalangeal joint of his right thumb, without ankylosis or loss of motion of any other fingers and without loss of use of the hand. 

2.  The Veteran's ganglion of the left wrist does not result in any limitation of motion of the wrist, and the pain and weakness of the wrist on repetitive motion has been attributed to osteoarthritis that is unrelated to the ganglion. 

3.  The Veteran's hearing acuity for his left ear is no worse than level II. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for the Veteran's right conexus game-keepers thumb, surgically treated, and degenerative joint disease of the trapezial metacarpal joint have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.7, 4.40, 4.59, 4.71a, Codes 5003, 5010, 5125, 5152, 5216 to 5223, and 5224 (2011).  

2.  The criteria for entitlement to a compensable evaluation for a ganglion cyst of the left wrist have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.7, 4.40, 4.59, 4.71a, Codes 5003, 5024, 5215 (2011).  

3.  The criteria for a compensable evaluation for the Veteran's hearing loss of the left ear have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.85, 4.86, Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In this case, the Veteran was provided with letters in November 2005, June 2006, and August 2009 that contained all of the notification required by 38 C.F.R. § 3.159, as defined by Dingess and Pelegrini.  The November 2005 letter was provided to the Veteran prior to the initial adjudication of his claims, but the other letters were received afterwards.  These letters included the notification regarding the assignment of disability ratings and effective dates.  While they were not received until after the initial adjudication of the claims, this does not result in any harm to the Veteran, as his claims have been readjudicated since receipt of the notification.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The Board concludes that the duty to notify has been met.  

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  Private medical records and VA treatment records have been obtained.  The Veteran had declined his right to a hearing.  He was afforded appropriate VA examinations, and relevant opinions have been obtained from the examiners after a review of the claims folder.  

At this juncture, the Board notes that the Veteran's representative argues that a remand of the Veteran's claim for hearing loss is necessary.  The representative notes that a July 2011 rating decision deferred consideration of the hearing loss issue in order to obtain additional evidence from the VA medical center (VAMC) where the Veteran receives his care.  However, the July 2011 rating decision deferred consideration of all three claims, and not just the hearing loss claim.  At the time of the July 2011 rating decision, the claims folder contained VA treatment records dating through July 2011, which indicates that all VAMC treatment records were already of record at the time of the deferral.  Therefore, the reference to "evidence" in the July 2011 rating decision was clearly for something other than treatment records.  Instead, a review of the claims folder shows that this was a reference to an August 2011 opinion and addendum that was sought from the VA examiner who had examined the Veteran's right thumb and left wrist.  This has been obtained.  There is no indication whatsoever that there are outstanding records pertaining to hearing loss.  Furthermore, there is no indication that there is any other relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeals.

Increased Evaluations

The Veteran contends that the evaluations assigned to his service connected disabilities are all inadequate to reflect the level of impairment they produce.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the 

disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether or not a staged rating is appropriate for the period on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

Right Thumb

The record shows that entitlement to service connection for conexus game-keepers thumb of the right hand, surgically treated, and degenerative joint disease of the trapezial metacarpal joint was established in an October 1986 rating decision.  A 20 percent evaluation was assigned for this disability, which currently remains in effect.  

The Veteran's right thumb disability has been evaluated under the rating codes for traumatic arthritis and ankylosis of the thumb.  

Traumatic arthritis is evaluated the same as degenerative arthritis.  38 C.F.R. § 4.71a, Code 5010.  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Code 5003.

Under the rating code for ankylosis of the thumb, a 20 percent evaluation is assigned for unfavorable ankylosis.  This is the highest evaluation available under this rating code.  38 C.F.R. § 4.71a, Code 5224.  However, the note to this rating code states that there are other factors that must be considered, including whether or not evaluation as amputation is warranted, whether an additional evaluation is warranted for resulting limitation of motion of other digits, and interference with the overall function of the hand.  

There are other factors which must be considered in addition to those contained in the applicable rating code.  The Board recognizes that the disability of the musculoskeletal system is primarily the inability due to damage or an infection in parts of the system to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Factors to be considered include pain on movement, weakened movement, excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 4.45.  Functional impairment due to pain must be considered.  38 C.F.R. § 4.59.  

Private medical records dated September 2005 note a history of an injury to the thumb and wrist in service.  The Veteran had multiple surgeries on the thumb and a fusion at the metacarpophalangeal joint.  He denied any numbness or tingling.  He said his main pain was at the base of the metacarpophalangeal joint area, which hurt him with gripping activities at work.  On examination, the Veteran had virtually no range of motion to the metacarpophalangeal joint.  He had quite a bit of pain around the snuffbox area but mainly at the base of the first metacarpal.  He had good range of motion of the wrist.  An X-ray study of the right hand showed hardware and a very good fusion at the metacarpophalangeal joint and proximal phalanx.  There was some arthritis at the base of the first metacarpal but no signs of acute fracture.  The impression was osteoarthritis of the right thumb.  

At a November 2005 VA examination, the examiner reviewed the Veteran's history of multiple injuries during service.  He currently complained of pain on the base of the thumb especially at the end of a work day.  The level of pain was 6 or 7 on a scale to 10.  The Veteran further stated that his grip became weaker as he lifts and twists heavy objects.  The flare-ups also occur in weather changes and the severity of the flare-ups is moderate.  The Veteran worked as a carpenter and a welder which required the use of his hand lifting heavy objects.  On examination, surgical scars were visible, and the right thumb was a half inch shorter than the left thumb.  The wrist dorsiflexion and palmer flexion was normal.  The metacarpophalangeal was fused and had zero range of motion but the distal end of the proximal interphalangeal joint of the thumb had full range of motion.  The tip of the thumb could approximate to the fingers and the tips of the fingers could approximate the transverse crease of the palm without any gap.  Strength for pushing, pulling, and twisting small objects is equal on both sides but the fusion made it difficult to grip larger objects.  Writing was normal but it would hurt if he had to write for a long time.  Joint function was basically limited by pain and weakness.  An X-ray study showed the fixation pin of the thumb and moderate degenerative changes.  The diagnosis was right hand thumb degenerative changes status post-traumatic injury.  

VA treatment records dating June 2010 show that the Veteran had been referred for additional surgery.  

The Veteran also underwent another VA orthopedic examination of his right thumb in June 2010.  The history of his disability was described by the examiner, and the Veteran's current complaint was said to be ongoing pain with decreased use primarily due to pain.  There was no swelling or numbness particularly but limitation of range of motion and pain.  He was working construction but had to quit, and was now doing taxidermy work.  This would also cause pain when gripping.  On examination, there was localized tenderness in the area of the first carpal metacarpal joint.  The metacarpophalangeal joint was surgically fused.  The interphalangeal joint had a full range of motion.  The Veteran could get the tip of his thumb to each finger although it took some effort for the fifth digit.  Circulation was intact and there was no edema.  There was slight decreased grip strength in the right hand.  An X-ray study revealed degenerative arthritis of the first carpal metacarpal joint, with retained pin and surgical fusion.  The assessment was that the Veteran was having ongoing severe pain in the right thumb because of advanced degenerative arthritic changes in the first carpal metacarpal joint and the retained pin in the metacarpophalangeal joint.  He would progressively get worse and needed additional surgery as soon as possible.  This was deemed to be absolutely necessary to give the Veteran a functional thumb, and would be extremely predictable for pain relief and restoration of functional capacity.  

A July 2010 VA examination of the thumb noted shortening of the thumb and localized tenderness of the carpal metacarpal joint.  There was a palpable pin at the proximal interphalangeal joint.  The metacarpophalangeal joint was fused.  The thumb had good opposition and flexion.  However, the thumb was not able to extend and there was very limited abduction.  Sensation was normal.  The assessment was ongoing severe pain on the right thumb secondary to degenerative arthritic changes of the right thumb.  The Veteran was scheduled for surgery in May 2011.  

The Veteran underwent another VA examination of his thumb in November 2010.  The history of having injured his thumb in a jump in service was noted, as well as a second injury while at sea.  He currently complained of pain at the base of his thumb, especially at the end of a work day.  He also states that his grip gets weaker as he goes on lifting and twisting heavy objects.  On examination, the Veteran was right handed.  There was a decrease in hand strength and dexterity.  The thumb also had pain, limited motion, deformity and stiffness.  Precipitating factors were overuse and cold weather.  Flare-ups occurred weekly, were of moderate severity and lasted for hours.  On range of motion, there was no gap between the thumb pad and fingers, but there was increased pain with repetitive motion.  There was ankylosis of the right thumb metacarpophalangeal joint.  The thumb was not able to touch the little finger.  The Veteran was noted to usually work in construction, but he had been working in taxidermy the past couple of years due to problems with using a hammer or heavy equipment.  The diagnosis was remote postoperative changes and advanced degenerative changes from previous fusion across the first metacarpophalangeal joint.  This resulted in pain and decreased manual dexterity, with moderate impairment of activities.  

A July 2011 VA treatment note shows that the Veteran's right thumb surgery had been rescheduled for June 2012.  

The Veteran is already in receipt of a 20 percent evaluation, which is the highest rating allowable under the rating codes for arthritis and ankylosis of the thumb.  38 C.F.R. § 4.71a, Codes 5003, 5010, 5224.  As the maximum scheduler evaluation is in effect, no additional discussion is necessary.  Johnston v. Brown, 10 Vet. App. 80, 85 (1995).  

However, the note to 38 C.F.R. § 4.71a, Code 5224 explicitly states that other rating codes such as those for amputation of the thumb or overall use of the hand are to be considered.  The Board will review these codes to determine if they provide for a higher evaluation.  

In this case, the Board finds that the impairment that results from the Veteran's right thumb disability does not equate to amputation.  In order to be treated as an amputation, there must be ankylosis of both the carpometacarpal and the interphalangeal joints.  While the metacarpophalangeal is ankylosed, the examinations all show that the Veteran has complete range of motion of the interphalangeal joint.  Therefore, the Veteran is not entitled to an evaluation of the thumb disability as amputation at the metacarpophalangeal joint or through the proximal phalanx.  See 38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note 4.  

The Board has also considered whether or not an additional evaluation is warranted for resulting limitation of motion of the other digits or for interference with the overall function of the hand.  However, this is not demonstrated by the evidence.  The November 2010 examination notes that the Veteran is not able to touch the little finger to his thumb.  However, it also states that there is no gap between the right thumb pad and the fingers.  There is no evidence that the inability to touch the little finger to the thumb is the result of limitation of motion of the little finger.  Finally, the evidence does not show a disability as the equivalent of an amputation with metacarpal resection; favorable or unfavorable ankylosis of thumb and any finger on the right hand; or a disability as the equivalent of loss of use of the hand.  The Veteran does not have ankylosis of the other fingers of the right hand.  The overall impairment on the hand has been described as moderate, which does not equate to loss of use.  38 C.F.R. § 4.71a, Diagnostic Codes 5125, 5152, 5216 to 5223, and 5224.  Therefore, the Board concludes that entitlement to an increased evaluation for the Veteran's right thumb disability is not warranted.  

The Board has also considered entitlement to an increased evaluation on an extraschedular basis, but application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Veteran's symptoms are limitation of motion of his thumb, as well as pain and weakness.  These symptoms are all contemplated by the rating criteria.  Hence, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under the above-cited regulation, was not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  





Left Wrist

Entitlement to service connection for a ganglion cyst of the left wrist was established in the October 1986 rating decision.  A zero percent evaluation was assigned for this disability, which currently remains in effect. 

The rating code does not contain an entry for a ganglion cyst of the left wrist.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  In this case, the Veteran's disability is evaluated under the rating code for tenosynovitis.  Tenosynovitis is to be rated as based on limitation of motion in the same manner as degenerative arthritis.  38 C.F.R. § 4.71a, Codes 5003, 5024.  

Under the rating code for limitation of motion of the wrist, dorsiflexion of less than 15 degrees is evaluated as 10 percent disabling for both the major and minor extremity.  Palmar flexion that is limited in line with the forearm is also evaluated as 10 percent disabling.  38 C.F.R. § 4.71a, Code 5215.  Additional limitations due to pain, weakness, incoordination and fatigability must also be considered.  

Normal range of motion of the wrist is 70 degrees of dorsiflexion; 80 degrees of palmar flexion; 45 degrees of ulnar deviation and 20 degrees of radial deviation.  38 C.F.R. § 4.71a, Plate I.  

A November 2005 VA examination notes that the Veteran has a history of a ganglion cyst since the early 1980s on the left dorsum of the wrist.  Currently he complained of pain, not on a day to day basis but after having worked the whole day.  He experienced problems gripping by the end of the day.  The Veteran is right handed.  On examination, there was no swelling or inflammation.  He could not feel the ganglion but states that it pops up off and on.  The range of motion was 70 degrees of dorsiflexion, 80 degrees of palmar flexion, 20 degrees of radial deviation, and 45 degrees of ulnar deviation.  The examiner stated that these were normal range of motions.  An X-ray study noted no evidence of fracture or subluxation but mild degenerative changes of the carpal bones.  The diagnosis was left hand ganglion cyst.  Additional limitation was mainly due to pain and weakness after repetitive use due to the degenerative changes.  

The Veteran underwent an additional VA examination in November 2010.  He was noted to have a history of a crush injury to the left wrist.  The wrist had been hurting, mainly on doing side to side rotation.  On examination, the Veteran reported pain and stiffness.  There were no episodes of dislocation, subluxation, locking, effusions, or inflammation.  He had weekly flare-ups of moderate severity that lasted a few hours.  Dorsiflexion was 70 degrees, palmar flexion 80 degrees, radial deviation to 15 degrees, and ulnar deviation to 40 degrees.  The measurements on the right side were the same.  While there was objective evidence of pain on repetitive motion, this did not result in any additional limitation of motion.  An X-ray study showed mild joint space narrowing of the first carpometacarpal joint.  The impression was mild to moderate osteoarthritis of the first carpometacarpal joint.  

In an August 2011 addendum to the November 2010 VA examination, the examiner opined that it was less likely than not that the Veteran's osteoarthritis of the left wrist was secondary to his service connected ganglion cyst.  The examiner stated that this was likely to be secondary to the Veteran's crush injury, as a ganglion cyst is usually superficial.  

The Board finds that entitlement to an increased evaluation for the Veteran's ganglion cyst of the left wrist is not warranted.  The Veteran retained full range of motion of his wrist on each of the VA examinations.  He does have some pain and weakness after repetitive motion, but this does not result in any decrease in range of motion.  Moreover, the November 2005 examiner stated that additional limitation was mainly due to pain and weakness after repetitive use due to the degenerative changes.  As was noted in the August 2011 medical opinion, the degenerative changes are not related to the ganglion cyst.  Therefore, the Board finds that there is no basis for an increased evaluation for the ganglion cyst of the left wrist.  38 C.F.R. §§ 4.40, 4.59, 4.71a, Codes 5003, 5024, 5215 (2011). 

The Board has also considered entitlement to an increased evaluation on an extraschedular basis, but application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b).  The Veteran's symptoms are limitation of motion, pain, and weakness.  However, these symptoms are all contemplated by the rating criteria.  Moreover, the pain and weakness has been attributed to nonservice connected osteoarthritis of the wrist, and not the ganglion cyst.  There is no objective evidence that the Veteran's ganglion cyst of the left wrist presents such an exceptional or unusual disability picture.  Hence, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under the above-cited regulation, was not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Hearing Loss

Entitlement to service connection for high frequency hearing loss of the left ear was established in the October 1986 rating decision.  The zero percent evaluation was assigned for this disability.  

Evaluations of unilateral defective hearing range from zero percent to 10 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz ).  To evaluate the degree of disability from defective hearing, the rating schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the puretone threshold average, as contained in a series of tables within the regulations.  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  The non-service connected ear will be assigned a Roman numeral designation for hearing impairment of I. 38 C.F.R. § 4.85. 

The Veteran was afforded a VA hearing examination in November 2005.  His left ear had thresholds of 20, 25, 65, and 60 decibels at the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The average of these thresholds is 43 decibels.  Speech discrimination was 90 percent.  This equates to level II hearing.  38 C.F.R. § 4.85, Table VI.  When the Veteran's level II hearing for his left ear and level I hearing for his nonservice connected right ear are applied to 38 C.F.R. § 4.85, Table VII, the result is a zero percent evaluation, which is the evaluation currently in effect.  38 C.F.R. § 4.85, Tables VI and VII.  

A similar result is reached based on the findings of an October 2010 VA examination.  The left ear had thresholds of 20, 30, 70, and 65 decibels at the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The average of these thresholds is 46.25 decibels.  Speech discrimination was 92 percent.  This equates to level I hearing.  38 C.F.R. § 4.85, Table VI.  When the Veteran's level I hearing for his left ear and level I hearing for his nonservice connected right ear are applied to 38 C.F.R. § 4.85, Table VII, the result remains a zero percent evaluation.  38 C.F.R. § 4.85, Tables VI and VII.  

Therefore, an increased evaluation for the Veteran's hearing loss is not merited.  The provisions regarding exception patterns of hearing loss have been considered but are not applicable in this case.  38 C.F.R. § 4.86. 

In reaching this decision, the Board has considered the Veteran's argument that his hearing loss has increased.  However, the evidence clearly weighs against the assignment of a compensable evaluation in this case.  The requirements of 38 C.F.R. § 4.85 set out the percentage ratings for exact numerical levels of impairment required for a compensable evaluation of hearing loss.  The evaluation of hearing loss is reached by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Therefore, the only possible interpretation of the most recent evidence is that the Veteran's hearing loss is at level II for his left ear, and that, therefore, a compensable rating is not warranted.  

The Board has also considered entitlement to an increased evaluation on an extraschedular basis, but application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b).  The Veteran's hearing loss symptoms are contemplated by the rating criteria.  There is no objective evidence that the Veteran's hearing loss presents an exceptional or unusual disability picture.  Hence, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under the above-cited regulation, was not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to an increased evaluation for a right conexus game-keepers thumb, surgically treated, and degenerative joint disease of the trapezial metacarpal joint, currently evaluated as 20 percent disabling is denied. 

Entitlement to a compensable evaluation for a ganglion cyst of the left wrist is denied. 

Entitlement to a compensable evaluation for hearing loss of the left ear is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


